DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
In the Amended Claims of 12/30/2020, Claims 1-10, and 12-19 are pending. Claims 1-3 are amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand (US 2015/0224263 - published as WO 2014/037668 on March 13, 2014) in view of inherency evidence provided in Applicant’s Specification and “Impact of Sterilization Method on Protein Aggregation and Particle Formation in Polymer-Based Syringes" by Hideaki Kiminami (hereinafter referred to as Kiminami) and further in view of Suzuki (US 7253142). 
Regarding Claim 1, Dugand discloses a medical container (syringe 10) formed by injection molding (Paragraph 0040). This syringe has an inner wall (26) that would be in direct contact with a liquid held within the syringe, such as a protein solution formulation.
Dugand further discloses the inner wall (26) consists essentially of a cycloolefin polymer (Paragraphs 0020, 0031). Dugand further discloses that the medical container is sterilized with high pressure steam in an autoclave (Paragraphs 0054, 0055). 
Dugand does not disclose that the cyclo-olefin polymer subjected to steam sterilization therefore suppresses oxidation of amino acid residues in a protein in a protein solution formulation accommodated in the medical container. 
As discussed in the Specification, the feature of suppressing oxidation of amino acid residues in a protein is evident only in comparison with cyclo-olefin polymer containers sterilized by irradiation. As discussed in the Kiminami reference abstract "HPLC analysis documented that the Rad-sterilized syringes caused increased oxidation of the protein during storage. In contrast, in the steam-and ethylene oxide-sterilized syringes EPO oxidation did not change. Analysis with electron spin resonance revealed that only Rad-sterilized syringes formed radicals in the syringe body, which persisted over the 12-week storage period.” 
Further discussed in the Specification of Published Application US 2017/0197024 Paragraph 0008, “Conventionally, known configurations of a protein solution formulation accommodated in a cycloolefin polymer-made container include a packed protein solution formulation in which a protein solution formulation (such as erythropoietin or granulocyte colony stimulating factor) is accommodated in the cycloolefin polymer-made 
As discussed in Specification Paragraph 0009, due to damaging effects of heat on protein, steam sterilization is disfavored and gamma irradiation is used in a packed protein solution. Specification Paragraph 0016 recites “[T]he present inventors have found that, in place of the conventional technology of sterilizing a cycloolefin polymer-made container for accommodating a protein solution formulation by irradiating with radioactive rays such as ɣ rays or electron rays, the cycloolefin polymer-made container is sterilized with high-pressure steam and the protein solution formulation is accommodated in the sterilized container thus obtained, whereby the denaturation of the protein, including the oxidization of amino acid residues in the protein accommodated in the container, is largely reduced, and the denaturation of the protein is suppressed.” 
Paragraph 0036 of the Specification explicitly recites that “The cycloolefin polymer forming the medical container of the may be [sic] any polymer as long as it is a cycloolefin polymer which is conventionally known to be used for production of the medical container.” 
In other words, as disclosed in Dugand and acknowledged by Applicant, steam sterilized cycloolefin polymer syringes are known in the art. Applicant merely used such conventionally known steam sterilized cycloolefin polymer syringes and experimentally found that when used in the storage of protein solutions, these steam sterilized inherent in such steam sterilized syringes.
This finding of the research paper by Kiminami is directly referenced in Table 1 in the present Specification which compared cyclo-olefin containers sterilized with high pressure steam, cyclo-olefin containers sterilized with irradiation with electron rays, and a control reference example which had no sterilization process performed. The findings show that steam sterilized containers had roughly equal oxidation percentage of erythropoietin oxidation as the unsterilized containers, but the irradiated containers had a much higher oxidation rate. This resulted in the conclusion reached in the research paper that steam sterilization is shown to be a preferable sterilization method for the cycloolefin polymer based syringe system when using biopharmaceutical drugs highly sensitive to oxidation (abstract). Radiation sterilization led to residual radicals in syringes, which in turn caused oxidation of methionine in the erythropoietin molecules (Page 1006-1007).
In other words, it is the conclusion of the Examiner that Applicant did not invent a medical container formed from a cyclo-olefin polymer which is subsequently sterilized with high-pressure steam. Rather, Applicant made experimental findings comparing known cyclo-olefin containers sterilized by known methods including steam and irradiation. Applicant then identified the deleterious effects on the protein solution held in the container when sterilized by irradiation. These harmful effects were absent in the containers sterilized by steam and the unsterilized containers.
However, as evident in Dugand, the cyclo-olefin polymer containers, the steam sterilization method, and the use of such a container for protein solutions are all known in the art. Applicant did not invent these known containers and sterilization methods. Rather, Applicant identified a benefit of using a known container with one known sterilization method over another known sterilization method. However, such a benefit would already be provided by the known containers and the known steam sterilization method. As discussed in MPEP 2112.01 – “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the present case, the known cyclo-olefin polymer container sterilized by steam as discussed in Dugand would inherently possess the same property of suppressing oxidation of amino acid residues in a protein. Furthermore, as identified in Applicant’s own Specification, similar known cyclo-olefin containers filled with a composition of calcitonin and sterilized by steam are known in the prior art identified by JP 2003-113112. However, the specification makes a distinction from this known container and sterilization method by noting that JP 2003-113112 does not describe oxidation of amino acid residues, nor does JP 2003-113112 compare the oxidation of amino acid residues in a steam sterilized container compared to a cyclo-olefin container sterilized by irradiation with gamma rays (Specification Page 9).
In other words, Applicant discovered that radiation based sterilization produces more oxidation in protein solutions than steam sterilized containers of the same polymer composition. This is distinct from the invention of a new container, as the known container and known sterilization process would intrinsically possess the same benefits of suppressing oxidation. Experimental findings comparing known containers subjected to different known sterilization methods to identify benefits is a fundamentally different process than inventing a previously unknown container. Rather, Applicant discovered that gamma ray irradiation sterilization of protein solutions produces more free radicals and oxidation than steam sterilization in the same polymer container type.
Please also see Kolberg (US 6161364) which discusses the use of COC plastic as especially suitable for use in prefilled terminally sterilized syringes (Col. 3 Lines 50-60). Reinhard (US 6065270) discusses an injection molding process of syringe bodies that are sterilized with steam or high-energy radiation (Col. 6 Lines 52-65). Zhao (US 2005/0129569) discusses radiation stable COC pre-filled syringes.  
Regarding the additional limitations of 12/30/2020, Dugand does not disclose a packed protein solution formulation contains a protein selected from the group consisting of erythropoietin, a granulocyte colony-stimulating factor, thrombopoietin, a tissue plasminogen activator, insulin, a stem cell growth factor, an interferon, and an interleukin.
However, as discussed on Page 1001 of “Impact of Sterilization Method on Protein Aggregation and Particle Formation in Polymer-Based Syringes”, the use of erythropoietin (EPO) is commonly used as a model therapeutic protein. 
Suzuki further discloses that physiologically active proteins include, but are not limited to insulin, interferon, and stem cell growth factor (Col. 5 Lines 14-25). These proteins are explicitly discussed to be used within COC and COP pre-filled ampules, syringes, and bottles (Col. 4 Line 59-Col. 5 Line 13). These COC and COP containers are also discussed to tolerate sterilization (Col. 1 Line 34-27) and are preferable materials for medical containers (Col. 4 Lines 59-65). Therefore, while Dugand does not explicitly disclose the type of protein contained within it to be sterilized, the claimed proteins are commonly known to be stored within sterilizable Cycloolefin containers as disclosed in Suzuki. A person having ordinary skill in the art would recognize from Suzuki that the syringe of Dugand would have within it the claimed protein solutions as a commonly contained medical protein. Please also see the discussion below in the “Response to Arguments” section.
Regarding Claim 2, as discussed above, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would be expected to have a similar radical content of 2.2×1015 radical/gram or less as measured using an electron spin resonance spectrometer.
Regarding Claim 3, as discussed above in Claims 1 and 2, the known formulation of the steam sterilized cyclo-olefin container discussed in Dugand would be expected to have a similar radical content of 2.2×1015 radical/gram or less as measured using an electron spin resonance spectrometer and suppresses oxidization of amino acid residues in a protein in a protein solution formulation accommodated in the medical container.
Regarding Claim 4-6, Dugand discloses the medical container is formed of a hydrogenated ring-opened polymer of cycloolefin (COP – Paragraph 0051 as defined by Applicant’s Specification Paragraph 0041.) Alternatively, hydrogenated ring opened polymer of cycloolefin is a known variety of cycloolefin that is commercially known and used as Zeonex™. A person having ordinary skill in the art would recognize and find obvious the use of Zeonex™ as the cycloolefin polymer as a known and simple substitution of commercial cycloolefin polymer for a different cycloolefin polymer to achieve desired material properties of the final syringe. 
Regarding Claims 7-10, Dugand discloses the medical container is a syringe.
Regarding Claim 12, while Dugand does not disclose the protein solution formulation is a solution formulation of a molecularly targeted drug containing a protein having methionine or cysteine residues in an amino acid sequence thereof. However, such targeted drugs are typically stored in the syringes disclosed in Dugand. 
Regarding Claim 13, Dugand does not disclose the protein solution formulation is a solution formulation of erythropoietin or a monoclonal antibody. However, as discussed above, Suzuki discloses protein solution formulations such as a solution formulation of erythropoietin that is typically stored in the containers of Dugand.
Regarding Claim 14, Dugand discloses the medical container is a syringe. Suzuki also discloses syringes as known COC and COP medical containers (Col. 2 Lines 1-3).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dugand as applied to claim 11 above, and further in view of Devousassoux (US 2014/0262883).
Regarding Claim 15, Dugand discloses the limitations of Claim 11 as discussed above. Dugand does not disclose a substantially oxygen-impermeable packaging material in which the product is sealed and packaged along with a deoxygenating agent. Devousassoux discloses a container for a syringe including an oxygen-impermeable packaging material (4) in which the product is sealed and packaged along with a deoxygenating agent (2) Paragraph 0036. Dugand and Devousassoux are analogous inventions in the art of syringes and syringe packaging. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe of Dugand with the packaging and oxygen scavenging material of Devousassoux in order to store oxygen sensitive medical products, provide extended product shelf life, and prolong drug potency (Paragraph 0034). 
Regarding Claim 16, while Devousassoux does not explicitly disclose the oxygen absorption capacity of the deoxygenating agent as one fifth or more of the volume of the storage space, a person having ordinary skill in the art would be capable of choosing an oxygen absorbing agent with the requisite absorption capacity to best suit the container and prevent oxidation of the protein solution. 
Regarding Claim 17, Devousassoux discloses the packaged product is a blister package (Paragraph 0050).
Regarding Claims 18 and 19, Devousassoux discloses he substantially oxygen-impermeable packaging material has a light-blocking property (Paragraph 0044).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Applicant does not dispute the validity of the Examiner’s prior art references, the Examiner’s evaluation of Applicant’s invention, or even notes the structural differences between Applicant’s invention from the products disclosed in the prior art references. 
Applicant’s arguments rest entirely on finding legal error in the Examiner’s cited case of Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) and other associated inherency cases provided in Manual of Patent Examining Procedure. 
 Applicant states that in Honeywell, the Federal Circuit cautioned, "the use of inherency in the context of obviousness must be carefully circumscribed because '[t]hat which may be inherent is not necessarily known' and that which is unknown cannot be obvious." "[W]hat is important regarding properties that may be inherent, but unknown, is whether they are unexpected" because "unexpected properties may cause what may appear to be an obvious composition to be nonobvious."
On Page 6 of the Argument filed on 12/30/2020, Applicant believes the Examiner cannot properly “disagree” with binding Federal Circuit precedent. Nor does quoting Atlas Powder, a case that precedes Honeywell by almost 2 decades, allow the Examiner to ignore the instructions of Honeywell. The Examiner’s citations to Atlas Powder are all unavailing and inapt because all of these cases deal with inherency in the context of anticipation, NOT obviousness. The Federal Circuit made clear in Honeywell that when dealing with inherency in the context of obviousness the analysis 
The Examiner disagrees.
Applicant appears to have a faulty interpretation as to what constitutes legal precedent and the concept of stare decisis. The Atlas Powder decision has been valid for 21 years. Honeywell was decided in 2017. The mere relative youth of Honeywell cannot not render the venerable Atlas Powder decision obsolete. Nowhere in the Honeywell decision was Atlas Powder overturned, considered, distinguished away from, or even mentioned. Furthermore, Honeywell Int 'l v. Mexichem Amanco Holding does not appear once in the Manual of Patent Examining Procedure (as of the latest revision of June 2020). 
Therefore, the Examiner disagrees that the present rejection involves improper application of inherency considerations as legal error. The Examiner is simply applying approved precedent to the matters of the case in determining inherency. 
Applicant’s next argument is that independent claims 1-3 now recite, "the protein solution formulation contains a protein selected from the group consisting of erythropoietin, a granulocyte colony-stimulating factor, thrombopoietin, a tissue plasminogen activator, insulin, a stem cell growth factor, an interferon, and an interleukin." Applicant believes that “The Examminer (sic) has not shown that there was any known or expected benefit to preparing the claimed products with the specifically recited proteins.”  
As discussed above, the cited Kiminami reference does explicitly identify erythropoietin as a model therapeutic protein. In addition, the cited Suzuki reference explicitly discloses proteins such as insulin, erythropoietin, and stem cell growth factor as commonly being stored in commercially available cycloolefin copolymers and polymer medical containers. These proteins would also be stored in the cycloolefin container of Dugand and be subjected to the same steam sterilization process commonly practiced as explicitly detailed within Dugand. 
 Applicant agrees with the Examiner on the following points:
    As shown in Dugand, medical containers of cycloolefin polymers are known in the art.
   As also shown in Dugand, these cycloolefin polymer medical containers are typically sterilized with steam. 
   As shown in Suzuki, cycloolefin polymer containers are known to contain packed protein solutions such as insulin, stem cell growth factor, and erythropoietin and such pre-filled polymer containers are sterilized. 
  Applicant’s purported inventive effort consists of taking prior art cycloolefin polymer medical containers, filling such containers with common protein solutions, sterilizing these containers according to known prior art sterilization methods, and comparing their effects. Applicant discovered that radiation based sterilization produces more oxidation in protein solutions than steam sterilized containers of the same polymer composition. In other words, Applicant ‘unexpectedly’ discovered radiation generates radicals within proteins and therefore concluded that steam sterilization is a preferable sterilization method 

Because such results are ‘unexpected’ in the view of the inventor, Applicant believes this precludes a finding of obviousness. Applicant relies on MPEP 2142.02(V) to establish that “[o]bviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established.” Even though Applicant admittedly did NOT invent such containers, such protein solutions, or even the process of steam sterilizing such containers with the protein solution, Applicant did discover results ABOUT such prior art containers when subjected to one prior art sterilization method in comparison to another prior sterilization method. 
In other words, because the properties of steam sterilization on proteins may be inherent, but are “unknown”, Applicant’s experimental findings as to what may or may not be unexpected about the prior art device constitute a non-obvious and patentable result. 
This simply is not the case.
The claimed unexpected result of the suppression of oxidation of amino acid residues in a protein solution within the medical container is ONLY in comparison between steam sterilization and gamma ray radiation. It is only the Applicant’s subjective belief what level of oxidation may or may not be an unexpected benefit or an unexpected property about a prior art device. 
As discussed in MPEP 2112 Section IV, "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). 
The prior art device of Dugand, subjected to the prior art steam sterilization method disclosed in Dugand, and filled with the commonly known and stored protein solutions disclosed in Suzuki or the model protein erythropoietin, would inherently also have the claimed unexpected benefit of having fewer radicals than a similar container subjected to radiation sterilization. As discussed in MPEP 2112, Section I, something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). Furthermore, because a property was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known. SmithKline Beecham Corp. v. Apotex Corp
In other words, Applicant did not invent anything new. Applicant’s inventive efforts did not bring a new product, a new process, or even a new result into being. Finding an unknown feature or unexpected benefit about a prior art device or practice is not an invention. 
Finally, the Examiner notes that the Honeywell opinion relates to unexpected results and unpredictability in the art in combining prior art elements in an obviousness rationale. The present prior art requires no such unobvious combinations that result in unpredictable results. Rather, in the present case, entirely known proteins were subjected to known sterilization proceedures in common containers. The unexpected result claimed regarding the benefits of steam sterilization is considered ‘unexpected’ exclusively in comparison to radiation based sterilization methods that would expectedly produce a high amount of radicals in proteins.1 Gamma radiation sterilization is known to significantly change the molecular structure of irradiated products, particularly fragile biologics (Abstract of “Risks of Using Sterilization by Gamma Radiation”). Gamma radiation has been shown to generate free hydroxyl radicals and other radiotoxins (Page 278). Furthermore, the physical characteristics of polymer medical devices are considerably modified by gamma radiation affecting their clinical use (Page 277).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Harrell, Djonov. “Risks of Using Sterilization by Gamma Radiation: The Other Side of the Coin.” International journal of medical sciences 15.3 (2018): 274–279. Web.